10/12/2021


           IN THE SUPREME COURT OF THE STATE OF MONTANA                           Case Number: DA 20-0472



                                 No. DA 20-0472

STATE OF MONTANA,

             Plaintiff and Appellee,

      v.

RONALD EUGENE KNAPP,

             Defendant and Appellant.


                           GRANT OF EXTENSION

      Upon consideration of Appellee’s motion for an extension of time, and good

cause appearing therefor, Appellee is granted an extension of time to and including

November 22, 2021, within which to prepare, serve, and file its response brief.




KFS                                                                   Electronically signed by:
                                                                         Bowen Greenwood
                                                                     Clerk of the Supreme Court
                                                                          October 12 2021